DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Actions/Status of Claims
Receipt of Arguments/Remarks filed on 01/20/2022 is acknowledged. Claims 1-19 are pending. Claims 1, 3-4, 6, and 15-16 are amended. Claims 8-14, and 18-19 remains withdrawn. Claim 20 is cancelled. Claims 1-7, and 15-17 are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2021 and 12/09/2022 were filed after the mailing date of the Non-Final Office action on 10/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Withdrawn Rejections
	Applicant’s arguments with respect to 102 rejection of the claims over Richter as evidenced by Moorman have been considered. Applicant amended the claims to recite 50-75% strong acid, which is not expressly taught by Richter. Therefore, without acquiescing to the Applicant's assertions and based on the amendment and the effort to move prosecution forward, the 102 rejection has been withdrawn.  
Applicant’s arguments with respect to 103 rejection of the claims over Gohl as evidenced by Sodium Percarbonate Safety Data Sheet have been considered and are persuasive. Applicant amended the claims to exclude peroxycarboxylic acids. Therefore, this 103 rejection has been withdrawn.  
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11026422 has been reviewed and is accepted. The terminal disclaimer has been recorded. This double patenting rejection is withdrawn with the acceptance of the terminal disclaimer.

New and Modified Rejections Necessitated by the Amendments Filed 01/20/2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 15 recite concentration ranges for the strong acid and weak acid.  However, it is unclear whether these concentration ranges are based on the total weight of acid, or based on the total weight of the entire composition. Thus, the metes and bounds of the claims are unclear, and the claims are rejected. Appropriate clarification is requested. For the purpose of compact prosecution, the Examiner will interpret the claims to mean that the percentages are based on the total composition.  The Examiner recommends adding “based on total weight of the composition” to these percentages for clarity. 
All claims depending on Claims 1 and 15 are included in the rejection as they depend on rejected base claims.
Claims 3 and 4 are rejected for their recitations of “and/or”, which makes the claims indefinite. Because of the recitations of “and/or”, it is unclear which limitations are necessary and which are optional.  For example, Claim 3 recites “at least one anionic surfactant…and/or wherein the strong acid comprises methane sulfonic acid and/or sodium bisulfate”.  Based on Examiner’s interpretation, it appears that the strong acid being methane sulfonic acid and/or sodium bisulfate is optional if the surfactant is present and vice versa. Similarly, in Claim 4, it appears that with the presence of nonionic surfactant EO/PO, the solidifying agent is optional and vice versa.  Thus, the metes and bounds of the claims are unclear and these claims are rejected. 
Claim 17, which depends from Claim 15, recites a claim range of about 20-75% strong acid, which is broader than the range of strong acid in Claim 15. Therefore, this feature does not further limit Claim 15.  Therefore, Claim 17 is indefinite and rejected. 

Response to Arguments:
The amendments filed 01/20/2022 indicate new concentration range for the strong acid rendering moot the indefiniteness issue with regards to the total amount of acids. However, the indefiniteness remains with respect to whether the percentages recited in Claims 1 and 15 are based on the total composition or the acid. Applicant remarks that the amended claim reflect that the recited ranges are based on the total amount of the entire composition.  However, a skilled artisan will not necessarily interpret it in this manner. As such, the rejection is maintained  and clarification of the claim language is requested. 

Claim Interpretation
	Because of the recitation of “and/or” in Claim 3, meeting the limitation of linear alkyl benzene sulfonic acid also meets the limitation of the claim. Because of the recitation of “and/or” in Claim 4, meeting the limitation of EO/PO nonionic surfactant also meets the limitation of the claim. Similar interpretations will be applied for any claims where “and/or” is recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richter, F. and Reinhardt, D. (US 5,436,008, Jul. 25, 1995), hereinafter Richter, in view of Moorman, E.  (Alternative Chemical Disinfection Technologies for Inactivation of Human Norovirus on Surfaces. Msc Thesis, (Feb 17 2017), 80p), hereinafter Moorman, as evidenced by Calciviridae family tree. 
Applicant Claims
Applicant claim a solid antimicrobial/virucidal composition comprising: from about 50 wt-% to about 75 wt-% of a strong acid and from about 8-55% weak acid; at least one anionic surfactant comprising a sulfonate, sulfate and/or carboxylate; and at least one nonionic surfactant and/or a solidifying agent; wherein the acid does not include sulfonated peroxycarboxylic acid antimicrobial agents, and wherein it is effective against norovirus and is non-flammable; wherein the anionic surfactant is a linear alkyl benzene sulfonic acid C8-C22, and/or alpha sulfonated carboxylic acid or its ester; wherein the nonionic surfactant is an alkoxylated surfactant having an ethylene oxide-propylene oxide (EO/PO) block copolymer and/or wherein the at least one solidifying agent comprises urea, PEG, an alkali metal salt and/or an alkaline earth metal salt; wherein the composition forms a use solution when diluted with water, which has a pH of about 1.5-4; wherein the anionic surfactant comprises about 0.1-38% of the solid composition; further comprising from about 1 wt-% to about 25 wt-% of at least one additional functional ingredient, including defoaming agents, wetting agents anti-redeposition agents, solubility modifiers, etc., and wherein the solidifying agent is urea, PEG and/or a solidifying polymer.  

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Richter relates to the invention of sanitizing compositions, wherein the composition comprises a carrier, an amount of octanoic acid, and a sulfur containing compound selected from alkyl sulfate or sulfonate, an aryl sulfate or sulfonate, an alkylaryl sulfate or sulfonate, and mixtures thereof (Abstract, Claim 1). 
Richter teaches that the antimicrobial agent of the invention is aimed at sanitizing surfaces, and provides tuberculocidal activity, and teaches that preferred carboxylic acid octanoic acid combined with sulfur compound provides such activity (Col. 4, line 50 to Col. 7, line 9). Richter teaches that the sulfur compounds which comprises the antimicrobial agent is preferably an organic sulfonic acid, which provides efficacy, acidity, and surface activity. Preferred compounds include alkyl benzene sulfonates, specifically preferred are decanoic benzene sulfonates, etc., and most preferred is dodecyl benzene sulfonates, which is a very strong acid affecting the protonation of weak acids, a microbiocide by itself, and also serves as a good surfactant (Col. 6, lines 20-68 through Col. 7, lines 1-15).
antimicrobial agent at 1-60%, sulfur compound in the range of 0.5-30%, and the use-dilution pH is 1.3-4, most preferably 1.5-2.5 (Table 1, solid concentrate ranges). Richter teaches that compositional adjustments may be necessary depending on the formulation, e.g. liquid, solid, gel, etc., to obtain physical and chemical stability during storage or use in adverse environments (Col. 6, lines 10-20).
	Richter exemplifies formulation containing 9.52% linear alkyl sulfonate (LAS), 14.29% lactic acid, 4.76% PluronicTM F-108 (Example 16; Table 2), wherein the LAS reads on strong acid and anionic surfactant in the instant claim set, the lactic acid on the weak acid, and the PluronicTM F-108 on the nonionic surfactant. Richter exemplifies the use of dodecyl benzene sulfonic acid (Example 44). Richter recites that PluronicsTM are EO/PO block copolymers are useful nonionic surfactants for formulating solid and gel concentrates (Footnote under Table 4; Col. 10, lines 1-14). The octanoic acid in Richter is also not being used as acidifying agent, but rather as an antimicrobial agent, therefore Example 16 meets the limitation of “wherein the acid does not include fatty acids”. Example 16 does not include flammable agents. Richter also teaches that urea has been used to form a hardened product, and that PluronicTM F-108 is also beneficial as solidifying agent (Col. 8, lines 12-14; Col. 8, lines 48-52; Claim 8; Example 14). Urea is taught in concentration of 14.29% in a composition containing LAS and 4.76% PluronicTM F-108 (Example 14). The composition does not include sulfonated peroxycarboxylic acid.  Thus, Claims 1-7, and 15-17 are rendered obvious by Richter.
Ascertainment of the difference between the prior art and the claims

Richter is silent on norovirus. Because Richter teaches the LAS, weak acid, and surfactants, the art therefore renders obvious the virucidal property instantly claimed for the composition as it is an inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Alternatively, Moorman is in the same field of endeavor and supports Richter by teaching disinfection technologies for inactivation of human norovirus on surfaces (p. 1, title). Moorman teaches products that contains dodecylbenzene sulfonic acid as active ingredient are efficacious  Calciviridae family tree, without the need for octanoic acid. 
Regarding the composition being effective against norovirus, and effective at providing at least a 3 log reduction to complete inactivation of norovirus. Richter teaches that a sanitizer must result in 99.999% reduction (5 log order reduction) for given organisms (Col 1, line 66 to Col. 2, line 6). Because the composition of Richter comprises linear alkyl sulfonic acid, and most preferably dodecylbenzene sulfonic acid, then the composition is effective against norovirus because dodecylbenzene sulfonic acid is known to have microbicidal characteristics (See Richter, Col. 4, lines 5-9) and is an active ingredient in virucidal compositions which are effective against norovirus as taught by Moorman (p. 72, Table 3.1). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Regarding the amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Such is the case for Richter rendering obvious the weak acid, pH, anionic surfactant and the functional ingredient.
Richter generally teaches antimicrobial agent at 1-60% in solid concentrates, and comprehends the microbicidal property of dodecyl benzene sulfonic acid by itself. Richter exemplifies many compositions with LAS in the presence of weak acid, lactic acid, recognizing LAS’ ability to protonate weak acids. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use LAS, specifically dodecylbenzene sulfonic acid, in an antiviral composition without octanoic acid, i.e. using LAS as the 1-60% TM F-108 as in Example 16, and add solidifying agent urea, to arrive at the instantly claimed composition. One would have been motivated to do so because Richter comprehends that LAS by itself has antimicrobial properties and Moorman has shown that dodecylbenzene sulfonic acid containing composition have virucidal properties.  There are many reasons why one would eliminate or reduce octanoic acid.  Firstly, because dodecylbenzene sulfonic acid itself has microbicidal properties; the combination of octanoic and sulfur was specifically desirable for tuberculocidal compositions. Secondly, one would cut on cost and number of ingredients. One would also adjust the amount of dodecylbenzene sulfonic acid to obtain the desired log order reduction of the virus being targeted, and thereby increase the dodecylbenzene sulfonic acid, and reduce the amount of octanoic acid as needed.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  manipulate the concentration of LAS in Example 16 of Richter, that is used in combination with lactic acid, increasing the concentration in a solid concentrate still within Richter’s taught range for the sulfur component of 0.5-30%, and omitting the water, replacing it with carrier adjuvant comprising solidifying agent within the pH range, arriving at the instant claims. One would be motivated to do so depending on whether a solid or liquid formulation is desired. Richter has taught different nature of formulations, and recognizes that in order to obtain physical and chemical stability during storage or use in adverse environments, the components need to be adjusted.
Further regarding the limitation that the composition is effective against norovirus, these recitations of intended use in Claims 1 and 15 do not impart additional structural limitation to In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer lngelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." (Catalina Mktg. Int'/, v. Coo/savings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Nothing precludes the use of the compound/composition of the prior art Richter as instantly claimed (see MPEP 2112.02(II).  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945).  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  
Response to Arguments:
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation to modify the concentrations taught by Richter to develop a solid formulation because such modifications would result in redundant or unneeded advantages because Richter already provides stable solid formulations. 
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
Note that this applies even if the prior art range is very broad.  In In re Waymouth and Koury, 182 USPQ 290, the prior art range was 0.0000001 to 1.3 (called “extremely broad”); the claims were 0.08 to 0.75. The court stated, “In order to show an unexpected result, we do not believe that the lamp must be inoperable over other ranges, but rather that over the claimed critical range, there be a difference in kind, rather than in degree.”
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120  and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
To conclude, the references above would serve as starting point to figure out optimal amounts and ratios. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill 
Thus, the burden is on the Applicant to show that its claimed range would result in a different product that Richter’s and that the difference is statistically significant.
Applicant’s argument with respect to the 103 rejection over Gohl is moot as the rejection has been withdrawn. 
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided to support the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 15-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-16 of co-pending Application 16/847,275, hereinafter ‘275, in view of  Richter, as evidenced by Moorman.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant Claims are drawn to a solid antimicrobial/virucidal composition comprising: from about 50% to about 75 wt-% strong acid, 8-55% weak acid; at least one sulfonate, sulfate and/or carboxylate anionic surfactant; and at least one nonionic surfactant and/or a solidifying agent, wherein the composition is effective against norovirus and is non-flammable; wherein the anionic surfactant is a linear alkyl benzene sulfonic acid C8-C22, and/or alpha sulfonated carboxylic acid or its ester; wherein the nonionic surfactant is an alkoxylated surfactant having an EO/PO block copolymer.  
The conflicting claims are drawn to a  concentrated viricidal composition comprising between 0.4- 30 wt.% of an anionic sulfonated or sulfated surfactant;  about 5-95 wt.% of a solvent having less than 5% (wt./wt.) solubility in water; wherein the composition has a pH of less than about 3.5 when diluted to a use solution; wherein the anionic sulfonated or sulfated surfactant comprises a C8-C22 alkylbenzene sulfonic acid, sulfonated oleic acid, etc.; wherein the anionic surfactant is dodecylbenzene sulfonic acid,  and the nonionic surfactant is an EO/PO copolymer, and wherein the composition has a pH of less than about 3.
The instant and conflicting claims differ in that the conflicting claims do not expressly recite a solid composition whereas the instant claims are directed to a solid antimicrobial composition.  However, the instant claims also recite the dilution with water, forming a solution, which makes the instant claim set obvious over ‘275. Furthermore, Richter teaches that compositions in the conflicting claims can be incorporated with solidification agents such as urea etc. 
The teachings of Richter and  Moorman have been set forth supra in the 103 rejection. Richter teaches the strong and weak acids. Richter teaches that dodecylbenzene sulfonic acid is a very strong acid, a microbiocide by itself, and a good surfactant; and acidulants lactic and citric acids.  The acids of Richter serve as the acidic pH modifier in ‘275. ‘275 is a virucidal composition, and because it uses dodecylbenzene sulfonic acid, it is expected to be effective against norovirus, as evidenced by Moorman. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Richter  and Moorman into the conflicting claims and obtain a solid antimicrobial/virucidal composition per the teaching of the co-pending claims ‘275. This is a situation where elements of two references are combined in a predictable manner so that elements retain their function.  As such, the artisan would enjoy a reasonable expectation of success. 
prima facie case of obviousness exists. See MPEP 2144.05. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-7 and 15-17 of the instant application and Claims 1-16 of co-pending Application 16/847,275, are obvious variants and are not patentability distinct.

Response to Arguments:
Applicant’s argument with respect to the double patenting rejection over ‘275 in view of Richter have been considered but is deemed unpersuasive. Regardless of the types of solvents, ‘275 renders the instant claims obvious because the instant application does not exclude the use of such solvents with its open recitation, i.e. use of “comprising” language. This double patenting rejection is maintained.

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616